Exhibit 10.13

 

Avid Technology, Inc.

2005 Stock Incentive Plan

1. Purpose

The purpose of this 2005 Stock Incentive Plan (the “Plan”) of Avid Technology,
Inc., a Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to align their interests with
those of the Company’s stockholders. Except where the context otherwise
requires, the term “Company” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board of Directors of the Company
(the “Board”).

2. Eligibility

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights, restricted stock,
restricted stock units and other stock-based awards (each, an “Award”) under the
Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.

3. Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Awards to
employees or officers of the Company or any of its present or future subsidiary
corporations and to exercise such other powers under the Plan as the Board may
determine, provided that the Board shall fix the terms of the Awards to be
granted by such

 

1

 

--------------------------------------------------------------------------------



officers (including the exercise price of such Awards, which may include a
formula by which the exercise price will be determined) and the maximum number
of shares subject to Awards that the officers may grant; provided further,
however, that no officer shall be authorized to grant Awards to any “executive
officer” of the Company (as defined by Rule 3b-7 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of the Company
(as defined by Rule 16a-1 under the Exchange Act).

4. Stock Available for Awards.

(a) Number of Shares. Subject to adjustment under Section 10, Awards may be made
under the Plan for up to 3,000,000 shares of common stock, $.01 par value per
share, of the Company (the “Common Stock”). If any Award expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or results in any Common Stock
not being issued (including as the result of a SAR being settled in Common
Stock), the unused Common Stock covered by such Award shall again be available
for the grant of Awards under the Plan. However, in the case of Incentive Stock
Options (as hereinafter defined), the foregoing provisions shall be subject to
any limitations under the Code. Shares issued under the Plan may consist in
whole or in part of authorized but unissued shares or treasury shares.

(b) Section 162(m) Per-Participant Limit. Subject to adjustment under Section
10, the maximum number of shares of Common Stock with respect to which Awards
may be granted to any Participant under the Plan shall be 500,000 per calendar
year. For purposes of the foregoing limit, the combination of an Option in
tandem with a SAR (as each is hereafter defined) shall be treated as a single
Award. The per-Participant limit described in this Section 4(b) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Avid Technology, Inc., any
of Avid Technology, Inc.’s present or future parent or subsidiary corporations
as defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board pursuant to Section 11(f), including without
limitation the conversion of an Incentive Stock Option to a Nonstatutory Stock
Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify such exercise price in the applicable option agreement; provided,
however, that the exercise price shall not be less than 100% of the Fair Market
Value (as defined below in subsection (h)(3)) at the time the Option is granted.

 

2

 

 

--------------------------------------------------------------------------------



(d) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 10) and (2) the Board may not cancel any outstanding Option and grant in
substitution therefore new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
Option.

(e) No Reload Rights. No Option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.

(f) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.

(g) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(h) for the number of shares for which the
Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise either as soon as practicable.

(h) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the Board (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(4) to the extent permitted by applicable law and by the Board, by payment of
such other lawful consideration as the Board may determine; or

(5) by any combination of the above permitted forms of payment.

(i) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the

 

3

 

 

--------------------------------------------------------------------------------



circumstances, notwithstanding any limitations on Options contained in the other
sections of this Section 5 or in Section 2.

6. Director Awards

(a) Initial Grant. Upon the commencement of service on the Board by any
individual who is not then an employee of the Company or any subsidiary of the
Company, the Company shall grant to such person (1) a Nonstatutory Stock Option
to purchase up to 15,000 shares of Common Stock (subject to adjustment under
Section 10), (2) a Restricted Stock Award (as defined in Section 8(a) below)
that entitles such member to receive up to 7,500 shares of Common Stock (subject
to adjustment under Section 10) or (3) a combination of a Nonstatutory Stock
Option and a Restricted Stock Award, provided that the sum of (i) the number of
shares of Common Stock that such member is entitled to purchase pursuant to the
Nonstatutory Stock Option plus (ii) two multiplied by the number of shares of
Common Stock that such member is entitled to receive pursuant to the Restricted
Stock Award does not exceed 15,000 (subject to adjustment under Section 10).

(b) Annual Grant. On the date of each annual meeting of stockholders of the
Company, the Company shall grant to each member of the Board of Directors of the
Company who (1) has served as a director of the Company for at least six months
prior to such annual meeting, (2) is serving as a director of the Company
immediately following such annual meeting and (3) is not then an employee of the
Company or any of its subsidiaries, (i) a Nonstatutory Stock Option to purchase
up to 15,000 shares of Common Stock (subject to adjustment under Section 10),
(ii) a Restricted Stock Award that entitles such member to receive up to 7,500
shares of Common Stock (subject to adjustment under Section 10) or (iii) a
combination of a Nonstatutory Stock Option and a Restricted Stock Award,
provided that the sum of (A) the number of shares of Common Stock that such
member is entitled to purchase pursuant to the Nonstatutory Stock Option plus
(B) two multiplied by the number of shares of Common Stock that such member is
entitled to receive pursuant to the Restricted Stock Award does not exceed
15,000 (subject to adjustment under Section 10).

(c) Terms of Director Options. Options granted under this Section 6 shall (1)
have an exercise price equal to the closing sale price (for the primary trading
session) of the Common Stock on The Nasdaq Stock Market or the national
securities exchange on which the Common Stock is then traded on the date of
grant (and if the Common Stock is not then traded on The Nasdaq Stock Market or
a national securities exchange, the fair market value of the Common Stock on
such date as determined by the Board), (2) vest in full on the First Anniversary
(as defined below in Section 6(f)) of the date of grant provided that the
individual is serving on the Board on such date, provided that no additional
vesting shall take place after the Participant ceases to serve as a director and
further provided that the Board may provide for accelerated vesting in the case
of death, disability, attainment of mandatory retirement age or retirement
following at least 10 years of service, (3) expire on the earlier of 10 years
from the date of grant or three months following cessation of service on the
Board and (4) contain such other terms and conditions as the Board shall
determine.

(d) Restricted Stock Vesting. Restricted Stock Awards granted pursuant to this
Section 6 shall be zero percent vested prior to the First Anniversary of the
date of grant, no more than 33-1/3% vested prior to the Second Anniversary (as
defined below in Section 6(f)) of the date of grant, and no more than 66-2/3%
vested prior to the Third Anniversary (as defined below in Section 6(f)) of the
date of grant.

(e) Limitations on Awards to Non-Employee Directors. Directors who are not
employees of the Company may only be granted Awards under the Plan pursuant to,
and subject to the limitations set forth in, this Section 6 of the Plan.

 

4

 

 

--------------------------------------------------------------------------------



(f) Annual Meetings. For Awards granted on the date of an annual meeting of
stockholders of the Company pursuant to this Section 6: the term “First
Anniversary” shall mean the earlier of (1) the first anniversary of the date of
grant or (2) the business day prior to the date of the next annual meeting of
stockholders of the Company to be held after the date of grant; the term “Second
Anniversary” shall mean the earlier of (1) the second anniversary of the date of
grant or (2) the business day prior to the date of the second annual meeting of
stockholders of the Company to be held after the date of grant; and the term
“Third Anniversary” shall mean the earlier of (1) the third anniversary of the
date of grant or (2) the business day prior to the date of the third annual
meeting of stockholders of the Company to be held after the date of grant.

7. Stock Appreciation Rights

(a) General. A Stock Appreciation Right, or SAR, is an Award entitling the
holder, upon exercise, to receive an amount in Common Stock determined in whole
or in part by reference to appreciation, from and after the date of grant, in
the fair market value of a share of Common Stock. SARs may be based solely on
appreciation in the fair market value of Common Stock or on a comparison of such
appreciation with some other measure of market growth such as (but not limited
to) appreciation in a recognized market index. The date as of which such
appreciation or other measure is determined shall be the exercise date unless
another date is specified by the Board in the SAR Award.

(b) Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.

(1) Tandem Awards. When Stock Appreciation Rights are expressly granted in
tandem with Options, (i) the Stock Appreciation Right will be exercisable only
at such time or times, and to the extent, that the related Option is exercisable
(except to the extent designated by the Board in connection with a
Reorganization Event) and will be exercisable in accordance with the procedure
required for exercise of the related Option; (ii) the Stock Appreciation Right
will terminate and no longer be exercisable upon the termination or exercise of
the related Option, except to the extent designated by the Board in connection
with a Reorganization Event and except that a Stock Appreciation Right granted
with respect to less than the full number of shares covered by an Option will
not be reduced until the number of shares as to which the related Option has
been exercised or has terminated exceeds the number of shares not covered by the
Stock Appreciation Right; (iii) the Option will terminate and no longer be
exercisable upon the exercise of the related Stock Appreciation Right; and (iv)
the Stock Appreciation Right will be transferable only with the related Option.

(2) Independent SARs. A Stock Appreciation Right not expressly granted in tandem
with an Option will become exercisable at such time or times, and on such
conditions, as the Board may specify in the SAR Award.

(c) Exercise. Stock Appreciation Rights may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board,
together with any other documents required by the Board.

8. Restricted Stock; Restricted Stock Units

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such

 

5

 

--------------------------------------------------------------------------------



Award. Instead of granting Awards for Restricted Stock, the Board may grant
Awards entitling the recipient to receive shares of Common Stock to be delivered
at the time such shares of Common Stock vest (“Restricted Stock Units”) subject
to such terms and conditions on the delivery of the shares of Common Stock as
the Board shall determine (each Award for Restricted Stock or Restricted Stock
Units, a “Restricted Stock Award”).

(b) Limitations on Vesting.

(1) Subject to Section 6(d), Restricted Stock Awards that vest based on the
passage of time alone shall be zero percent vested prior to the first
anniversary of the date of grant, no more than 33-1/3% vested prior to the
second anniversary of the date of grant, and no more than 66-2/3% vested prior
to the third anniversary of the date of grant. Restricted Stock Awards that vest
upon the passage of time and provide for accelerated vesting based on
performance shall not vest prior to the first anniversary of the date of grant.
This subsection (b)(1) shall not apply to Awards granted pursuant to Section
11(i).

(2) Notwithstanding any other provision of this Plan, the Board may, in its
discretion, either at the time a Restricted Stock Award is made or at any time
thereafter, waive its right to repurchase shares of Common Stock (or waive the
forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Restricted Stock Award, provided that the Board may only
exercise such rights in extraordinary circumstances which shall include, without
limitation, death or disability of the Participant; estate planning needs of the
Participant; a merger, consolidation, sale, reorganization, recapitalization, or
change in control of the Company; or any other nonrecurring significant event
affecting the Company, a Participant or the Plan.

(c) Terms and Conditions. The Board shall determine the terms and conditions of
any such Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any.

(d) Stock Certificates. Any stock certificates issued in respect of a Restricted
Stock Award shall be registered in the name of the Participant and, unless
otherwise determined by the Board, deposited by the Participant, together with a
stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

9. Other Stock-Based Awards

Other Awards of shares of Common Stock, and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, shares of Common
Stock or other property, may be granted hereunder to Participants (“Other Stock
Unit Awards”). Such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock Unit Awards may be paid in shares of Common Stock or cash, as the Board
shall determine. Subject to the provisions of the Plan, the Board shall
determine the conditions of each Other Stock Unit Awards, including any purchase
price applicable thereto.

 

6

 

 

--------------------------------------------------------------------------------



10. Adjustments for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(1) the number and class of securities available under this Plan, (2) the
sub-limits set forth in Sections 4(b), 6(a) and 6(b), (3) the number and class
of securities and exercise price per share of each outstanding Option, (4) the
share - and per share provisions of each outstanding Restricted Stock Unit,(5)
the share- and per-share provisions of each outstanding Stock Appreciation
Right, (6) the repurchase price per share subject to each outstanding Restricted
Stock Award and (7) the share- and per-share-related provisions of each
outstanding Other Stock Unit Award, shall be appropriately adjusted by the
Company (or substituted Awards may be made, if applicable) to the extent
determined by the Board.

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (i) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (ii) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (iii) any liquidation or
dissolution of the Company.

(2) Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards. In connection with a Reorganization Event, the Board shall take any one
or more of the following actions as to all or any outstanding Awards on such
terms as the Board determines: (i) provide that Awards shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Options or other
unexercised Awards shall become exercisable in full and will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become realizable or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to a Participant equal to (A) the Acquisition Price times the number of
shares of Common Stock subject to the Participant’s Options or other Awards (to
the extent the exercise price does not exceed the Acquisition Price) minus (B)
the aggregate exercise price of all such outstanding Options or other Awards, in
exchange for the termination of such Options or other Awards, (v) provide that,
in connection with a liquidation or dissolution of the Company, Awards shall
convert into the right to receive liquidation proceeds (if applicable, net of
the exercise price thereof) and (vi) any combination of the foregoing.

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration

 

7

 

 

--------------------------------------------------------------------------------



to be received upon the exercise of Options to consist solely of common stock of
the acquiring or succeeding corporation (or an affiliate thereof) equivalent in
fair market value to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.

To the extent all or any portion of an Option becomes exercisable solely as a
result of clause (ii) above, the Board may provide that upon exercise of such
Option the Participant shall receive shares subject to a right of repurchase by
the Company or its successor at the Option exercise price; such repurchase right
(A) shall lapse at the same rate as the Option would have become exercisable
under its terms and (B) shall not apply to any shares subject to the Option that
were exercisable under its terms without regard to clause (ii) above.

(3) Consequences of a Reorganization Event on Restricted Stock Awards. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall apply to the cash, securities or other property which the
Common Stock was converted into or exchanged for pursuant to such Reorganization
Event in the same manner and to the same extent as they applied to the Common
Stock subject to such Restricted Stock Award. Upon the occurrence of a
Reorganization Event involving the liquidation or dissolution of the Company,
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.

11. General Provisions Applicable to Awards

(a) Transferability of Awards. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or, other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Award of
the disability, death, retirement, authorized leave of absence or other change
in the employment or other status of a Participant and the extent to which, and
the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

(e) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with an Award to such Participant. Except as the Board
may otherwise provide in an Award, for so long as the Common Stock is registered
under the Exchange Act, Participants may satisfy such tax obligations in whole
or in

 

8

 

 

--------------------------------------------------------------------------------



part by delivery of shares of Common Stock, including shares retained from the
Award creating the tax obligation, valued at their Fair Market Value; provided,
however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.

(f) Amendment of Award. Except as otherwise provided in Section 5(d), the Board
may amend, modify or terminate any outstanding Award, including but not limited
to, substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option, provided that the Participant’s consent
to such action shall be required unless the Board determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (1) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (2) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (3) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration. Except as otherwise provided in Section 8(b), the Board may at
any time provide that any Award shall become immediately exercisable in full or
in part, free of some or all restrictions or conditions, or otherwise realizable
in full or in part, as the case may be.

(i) Performance Conditions.

(1) This Section 11(i) shall be administered by the Compensation Committee, all
of the members of which will be “outside directors” as defined by Section 162(m)
(the “Compensation Committee”).

(2) Notwithstanding any other provision of the Plan, if the Compensation
Committee determines, at the time a Restricted Stock Award or Other Stock Unit
Award is granted to a Participant who is then an officer, that such Participant
is, or is likely to be as of the end of the tax year in which the Company would
claim a tax deduction in connection with such Award, a Covered Employee (as
defined in Section 162(m)), then the Compensation Committee may provide that
this Section 11(i) is applicable to such Award.

(3) If a Restricted Stock Award or Other Stock Unit Award is subject to this
Section 11(i), then the lapsing of restrictions thereon and the distribution of
cash or Shares pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Compensation Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following: (i)
earnings per share, (ii) return on average equity or average assets with respect
to a pre-determined peer group, (iii) earnings, (iv) earnings growth, (v)
revenues, (vi) revenue growth, (vii) expenses, (viii) stock price, (ix) market
share, (x) return on sales, assets, equity or investment, (xi) regulatory
compliance, (xii) improvement of financial ratings, (xiii)

 

9

 

 

--------------------------------------------------------------------------------



achievement of balance sheet or income statement objectives, (xiv) total
shareholder return, (xv) net operating profit after tax, (xvi) pre-tax or
after-tax income, (xvii) cash flow, (xviii) gross margin, (xix) gross margin
growth, (xx)  product schedule, (xxi) product quality, (xxii) individual balance
sheet categories or (xxiii) such other objective goals established by the Board,
and may be absolute in their terms or measured against or in relationship to
other companies comparably, similarly or otherwise situated. Such performance
goals may be adjusted to exclude any one or more of (A) extraordinary items, (B)
gains or losses on the dispositions of discontinued operations, (C) the
cumulative effects of changes in accounting principles, (D) the writedown of any
asset, (E) charges for restructuring and rationalization programs or (F) foreign
exchange impact. Such performance goals may vary by Participant and may be
different for different Awards. Such performance goals shall be set by the
Compensation Committee within the time period prescribed by, and shall otherwise
comply with the requirements of, Section 162(m).

(4) Notwithstanding any provision of the Plan, with respect to any Restricted
Stock Award or Other Stock Unit Award that is subject to this Section 11(i), the
Compensation Committee may adjust downwards, but not upwards, the cash or number
of Shares payable pursuant to such Award, and the Compensation Committee may not
waive the achievement of the applicable performance goals except in the case of
the death or disability of the Participant.

(5) The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 11(i) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

12. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to such Option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then an optionee who
exercises an Option between the record date and the distribution date for such
stock dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such Option
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.

(c) Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Board, but no Award may be granted unless and
until the Plan has been approved by the Company’s stockholders. No Awards shall
be granted under the Plan after the completion of 10 years from the earlier of
(1) the date on which the Plan was adopted by the Board or (2) the date the Plan
was approved by the Company’s stockholders, but Awards previously granted may
extend beyond that date.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, provided that, to the extent required by Section
162(m), no Award granted to a

 

10

 

 

--------------------------------------------------------------------------------



Participant that is intended to comply with Section 162(m) after the date of
such amendment shall become exercisable, realizable or vested, as applicable to
such Award, unless and until such amendment shall have been approved by the
Company’s stockholders if required by Section 162(m) (including the vote
required under Section 162(m)); and provided further that, without approval of
the Company’s stockholders, no amendment may (1) increase the number of shares
authorized under the Plan (other than pursuant to Section 10), (2) materially
increase the benefits provided under the Plan, (3) materially expand the class
of participants eligible to participate in the Plan, (4) expand the types of
Awards provided under the Plan or (5) make any other changes that require
stockholder approval under the rules of the Nasdaq National Market, Inc. In
addition, if at any time the approval of the Company’s stockholders is required
as to any other modification or amendment under Section 422 of the Code or any
successor provision with respect to Incentive Stock Options, the Board may not
effect such modification or amendment without such approval. No Award shall be
made that is conditioned upon stockholder approval of any amendment to the Plan.

(e) Provisions for Foreign Participants. The Board may modify Awards or Options
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to recognize
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters.

(f) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.

 

11

 

 

--------------------------------------------------------------------------------



AVID TECHNOLOGY, INC.

 

Amendment No. 1 to the Avid Technology, Inc. 2005 Stock Incentive Plan  

 

That Section 9 of the Avid Technology, Inc. 2005 Stock Incentive Plan is hereby
deleted in its entirety and the following shall be inserted in lieu thereof:

 

(a) General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock Unit Awards”). Such Other Stock Unit Awards shall also be available as a
form of payment in the settlement of other Awards granted under the Plan or as
payment in lieu of compensation to which a Participant is otherwise entitled.
Other Stock Unit Awards may be paid in shares of Common Stock or cash, as the
Board shall determine.

(b) Limitations on Vesting.

(1) Other Stock Unit Awards that vest based on the passage of time alone shall
be zero percent vested prior to the first anniversary of the date of grant, no
more than 33-1/3% vested prior to the second anniversary of the date of grant,
and no more than 66-2/3% vested prior to the third anniversary of the date of
grant. Other Stock Unit Awards that vest upon the passage of time and provide
for accelerated vesting based on performance shall not vest prior to the first
anniversary of the date of grant. This subsection (b)(1) shall not apply to
Other Stock Unit Awards granted pursuant to Section 11(i).

(2) Notwithstanding any other provision of this Plan, the Board may, in its
discretion, either at the time an Other Stock Unit Award is made or at any time
thereafter, remove or modify any part or all of the restrictions applicable to
the Other Stock Unit Award, provided that the Board may only exercise such
rights in extraordinary circumstances which shall include, without limitation,
death or disability of the Participant; estate planning needs of the
Participant; a merger, consolidation, sale, reorganization, recapitalization, or
change in control of the Company; or any other nonrecurring significant event
affecting the Company, a Participant or the Plan.

 

Approved by the Board of Directors of Avid Technology, Inc. on October 26, 2005.

 

 

 

--------------------------------------------------------------------------------



AVID TECHNOLOGY, INC.

 

Amendment No. 2 to the Avid Technology, Inc. 2005 Stock Incentive Plan  

 

That Section 6 of the Avid Technology, Inc. 2005 Stock Incentive Plan is hereby
deleted in its entirety and the following shall be inserted in lieu thereof:

 

6. Director Awards

(a) Initial Grant. Upon the commencement of service on the Board by any
individual who is an “Outside Director” (as defined below in this subsection),
the Company shall grant to such person (1) a Nonstatutory Stock Option to
purchase up to 15,000 shares of Common Stock (subject to adjustment under
Section 10), (2) a Restricted Stock Award (as defined in Section 8(a) below)
that entitles such member to receive up to 7,500 shares of Common Stock (subject
to adjustment under Section 10) or (3) a combination of a Nonstatutory Stock
Option and a Restricted Stock Award, provided that the sum of (i) the number of
shares of Common Stock that such member is entitled to purchase pursuant to the
Nonstatutory Stock Option plus (ii) two multiplied by the number of shares of
Common Stock that such member is entitled to receive pursuant to the Restricted
Stock Award does not exceed 15,000 (subject to adjustment under Section 10). An
“Outside Director” is a member of the Board who is not then (i) an employee of
the Company or any subsidiary of the Company, (ii) the beneficial owner of 10%
or more of the outstanding Common Stock of the Company (a “Significant
Stockholder”) or (iii) a stockholder, member or partner of a Significant
Stockholder.

(b) Annual Grant. On the date of each annual meeting of stockholders of the
Company, the Company shall grant to each member of the Board of Directors of the
Company who (1) has served as a director of the Company for at least six months
prior to such annual meeting, (2) is serving as a director of the Company
immediately following such annual meeting and (3) is an Outside Director, (i) a
Nonstatutory Stock Option to purchase up to 15,000 shares of Common Stock
(subject to adjustment under Section 10), (ii) a Restricted Stock Award that
entitles such member to receive up to 7,500 shares of Common Stock (subject to
adjustment under Section 10) or (iii) a combination of a Nonstatutory Stock
Option and a Restricted Stock Award, provided that the sum of (A) the number of
shares of Common Stock that such member is entitled to purchase pursuant to the
Nonstatutory Stock Option plus (B) two multiplied by the number of shares of
Common Stock that such member is entitled to receive pursuant to the Restricted
Stock Award does not exceed 15,000 (subject to adjustment under Section 10).

(c) Terms of Director Options. Options granted under this Section 6 shall (1)
have an exercise price equal to the closing sale price (for the primary trading
session) of the Common Stock on The Nasdaq Stock Market or the national
securities exchange on which the Common Stock is then traded on the date of
grant (and if the Common Stock is not then traded on The Nasdaq Stock Market or
a national securities exchange, the fair market value of the Common Stock on
such date as determined by the Board), (2) vest in full on the First Anniversary
(as defined below in Section 6(f)) of the date of grant provided that the
individual is serving on the Board on such date, provided that no additional
vesting shall take place after the Participant ceases to serve as a director and
further provided that the Board may provide for accelerated vesting in the case
of death, disability, attainment of mandatory retirement age or retirement
following at least 10 years of service, (3) expire on the earlier of 10 years
from the date of grant

 

--------------------------------------------------------------------------------



or three months following cessation of service on the Board and (4) contain such
other terms and conditions as the Board shall determine.

(d) Restricted Stock Vesting. Restricted Stock Awards granted pursuant to this
Section 6 shall be zero percent vested prior to the First Anniversary of the
date of grant, no more than 33-1/3% vested prior to the Second Anniversary (as
defined below in Section 6(f)) of the date of grant, and no more than 66-2/3%
vested prior to the Third Anniversary (as defined below in Section 6(f)) of the
date of grant.

(e) Limitations on Awards to Outside Directors. Outside Directors may only be
granted Awards under the Plan pursuant to, and subject to the limitations set
forth in, this Section 6 of the Plan.

(f) Annual Meetings. For Awards granted on the date of an annual meeting of
stockholders of the Company pursuant to this Section 6: the term “First
Anniversary” shall mean the earlier of (1) the first anniversary of the date of
grant or (2) the business day prior to the date of the next annual meeting of
stockholders of the Company to be held after the date of grant; the term “Second
Anniversary” shall mean the earlier of (1) the second anniversary of the date of
grant or (2) the business day prior to the date of the second annual meeting of
stockholders of the Company to be held after the date of grant; and the term
“Third Anniversary” shall mean the earlier of (1) the third anniversary of the
date of grant or (2) the business day prior to the date of the third annual
meeting of stockholders of the Company to be held after the date of grant.

 

Approved by the Board of Directors of Avid Technology, Inc. on June 21, 2007.

 

 

 